FUSSELL, CARROLL W., Associate Judge
(dissenting).
I dissent and would affirm the lower court.
I feel that there was ample evidence before the chancellor, if believed by him, for him to make findings that there was no fraud and to deny the petition to set aside the final decree of divorce.
I also find no fault whatsoever on the part of the attorney for the defendant, who is an attorney of the highest ability, integrity and character, and who stated that his representation of the defendant was in the manner as agreed to and requested by her.